

	

		II

		109th CONGRESS

		2d Session

		S. 2318

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Dodd (for himself

			 and Mr. Warner) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To provide driver safety grants to States with graduated

		  driver licensing laws that meet certain minimum requirements.

	

	

		1.Short titleThis Act may be cited as the

			 Safe Teen and Novice Driver Uniform

			 Protection Act of 2006 or the STANDUP Act.

		2.FindingsCongress finds the following:

			(1)The National

			 Highway Traffic Safety Administration has reported that—

				(A)motor vehicle

			 crashes are the leading cause of death of Americans between 15 and 20 years of

			 age;

				(B)between 1995 and

			 2004, 63,851 Americans between 15 and 20 years of age died in motor vehicle

			 crashes, an average of 122 teenage deaths per week;

				(C)teenage drivers

			 between 16 and 20 years of age have a fatality rate that is 4 times the rate

			 for drivers between 25 and 70 years of age; and

				(D)teenage drivers

			 who are 16 years of age have a motor vehicle crash rate that is almost ten

			 times the crash rate for drivers aged between 30 and 60 years of age.

				(2)According to the

			 American Automobile Association, teenage drivers comprise slightly more than

			 1/3 of all fatalities in motor vehicle crashes in which

			 they are involved and nearly 2/3 of all fatalities in

			 those crashes are other drivers, passengers, and pedestrians.

			(3)According to the

			 Insurance Institute for Highway Safety, the chance of a crash by a 16- or

			 17-year-old driver is doubled if there are 2 peers in the vehicle and

			 quadrupled with 3 or more peers in the vehicle.

			(4)According to the

			 National Highway Traffic Safety Administration, the cognitive distraction

			 caused by hands-free and hand-held cell phones is significant enough to degrade

			 a driver's performance, particularly teenage drivers between 15 and 20 years of

			 age.

			(5)Although only 20

			 percent of driving by teenage drivers occurs at night, more than 50 percent of

			 the motor vehicle crash fatalities involving teenage drivers occur at

			 night.

			(6)In 1997, the

			 first full year of its graduated driver licensing system, Florida experienced a

			 9 percent reduction in fatal and injurious crashes among teenage drivers

			 between the ages of 15 and 18, compared with 1995, according to the Insurance

			 Institute for Highway Safety.

			(7)The Journal of

			 the American Medical Association reports that crashes involving 16-year-old

			 drivers decreased between 1995 and 1999 by 25 percent in Michigan and 27

			 percent in North Carolina. Comprehensive graduated driver licensing systems

			 were implemented in 1997 in these States.

			(8)In California,

			 according to the Automobile Club of Southern California, teenage passenger

			 deaths and injuries resulting from crashes involving 16-year-old drivers

			 declined by 40 percent from 1998 to 2000, the first 3 years of California's

			 graduated driver licensing program. The number of at-fault collisions involving

			 16-year-old drivers decreased by 24 percent during the same period.

			(9)The National

			 Transportation Safety Board reports that 39 States and the District of Columbia

			 have implemented 3-stage graduated driver licensing systems. Many States have

			 not yet implemented these and other basic safety features of graduated driver

			 licensing laws to protect the lives of teenage and novice drivers.

			(10)A 2001 Harris

			 Poll indicates that—

				(A)95 percent of

			 Americans support a requirement of 30 to 50 hours of practice driving with an

			 adult;

				(B)92 percent of

			 Americans support a 6-month learner's permit period; and

				(C)74 percent of

			 Americans support limiting the number of teenage passengers in a car with a

			 teenage driver and supervised driving during high-risk driving periods, such as

			 night.

				3.State graduated

			 driver licensing laws

			(a)Minimum

			 requirementsA State is in compliance with this section if the

			 State has a graduated driver licensing law that includes, for novice drivers

			 under the age of 21—

				(1)a 3-stage

			 licensing process, including a learner's permit stage and an intermediate stage

			 before granting an unrestricted driver's license;

				(2)a prohibition on

			 nighttime driving during the intermediate stage;

				(3)a prohibition,

			 during the learner's permit intermediate stages, from operating a motor vehicle

			 with more than 1 non-familial passenger under the age of 21 if there is no

			 licensed driver 21 years of age or older present in the motor vehicle;

				(4)a prohibition

			 during the learner's permit and intermediate stages, from using a cellular

			 telephone or any communications device in non-emergency situations; and

				(5)any other

			 requirement that the Secretary of Transportation (referred to in this Act as

			 the Secretary) may require, including—

					(A)a learner's

			 permit stage of at least 6 months;

					(B)an intermediate

			 stage of at least 6 months;

					(C)for novice

			 drivers in the learner's permit stage—

						(i)a

			 requirement of at least 30 hours of behind-the-wheel training with a licensed

			 driver who is over 21 years of age; and

						(ii)a

			 requirement that any such driver be accompanied and supervised by a licensed

			 driver 21 years of age or older at all times when such driver is operating a

			 motor vehicle; and

						(D)a requirement

			 that the grant of full licensure be automatically delayed, in addition to any

			 other penalties imposed by State law for any individual who, while holding a

			 provisional license, convicted of an offense, such as driving while

			 intoxicated, misrepresentation of their true age, reckless driving, unbelted

			 driving, speeding, or other violations, as determined by the Secretary.

					(b)RulemakingAfter

			 public notice and comment rulemaking the Secretary shall issue regulations

			 necessary to implement this section.

			4.Incentive

			 grants

			(a)In

			 generalFor each of the first 3 fiscal years beginning after the

			 date of enactment of this Act, the Secretary shall award a grant to any State

			 in compliance with section 3(a) on or before the first day of that fiscal year

			 that submits an application under subsection (b).

			(b)ApplicationAny

			 State desiring a grant under this section shall submit an application to the

			 Secretary at such time, in such manner, and containing such information as the

			 Secretary may require, including a certification by the governor of the State

			 that the State is in compliance with section 3(a).

			(c)GrantsFor

			 each fiscal year described in subsection (a), amounts appropriated to carry out

			 this section shall be apportioned to each State in compliance with section 3(a)

			 in an amount determined by multiplying—

				(1)the amount

			 appropriated to carry out this section for such fiscal year; by

				(2)the ratio that

			 the amount of funds apportioned to each such State for such fiscal year under

			 section 402 of title 23, United States Code, bears to the total amount of funds

			 apportioned to all such States for such fiscal year under such section

			 402.

				(d)Use of

			 fundsAmounts received under a grant under this section shall be

			 used for—

				(1)enforcement and

			 providing training regarding the State graduated driver licensing law to law

			 enforcement personnel and other relevant State agency personnel;

				(2)publishing

			 relevant educational materials that pertain directly or indirectly to the State

			 graduated driver licensing law; and

				(3)other

			 administrative activities that the Secretary considers relevant to the State

			 graduated driver licensing law.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated out of

			 the Highway Trust Fund (other than the Mass Transit Account) $25,000,000 for

			 each of the fiscal years 2007 through 2009 to carry out this section.

			5.Withholding of

			 funds for non-compliance

			(a)In

			 general

				(1)Fiscal year

			 2010The Secretary shall withhold 1.5 percent of the amount

			 otherwise required to be apportioned to any State for fiscal year 2010 under

			 each of the paragraphs (1), (3), and (4) of section 104(b) of title 23, United

			 States Code, if that State is not in compliance with section 3(a) of this Act

			 on October 1, 2009.

				(2)Fiscal year

			 2011The Secretary shall withhold 3 percent of the amount

			 otherwise required to be apportioned to any State for fiscal year 2011 under

			 each of the paragraphs (1), (3), and (4) of section 104(b) of title 23, United

			 States Code, if that State is not in compliance with section 3(a) of this Act

			 on October 1, 2010.

				(3)Fiscal year

			 2012 and thereafterThe Secretary shall withhold 6 percent of the

			 amount otherwise required to be apportioned to any State for each fiscal year

			 beginning with fiscal year 2012 under each of the paragraphs (1), (3), and (4)

			 of section 104(b) of title 23, United States Code, if that State is not in

			 compliance with section 3(a) of this Act on the first day of such fiscal

			 year.

				(b)Period of

			 availability of withheld funds

				(1)Funds withheld

			 on or before september 30, 2011Any amount withheld from any

			 State under subsection (a) on or before September 30, 2011, shall remain

			 available for distribution to the State under subsection (c) until the end of

			 the third fiscal year following the fiscal year for which such amount is

			 appropriated.

				(2)Funds withheld

			 after september 30, 2011Any amount withheld under subsection

			 (a)(2) from any State after September 30, 2011, may not be distributed to the

			 State.

				(c)Apportionment

			 of withheld funds after compliance

				(1)In

			 generalIf, before the last day of the period for which funds

			 withheld under subsection (a) are to remain available to a State under

			 subsection (b), the State comes into compliance with section 3(a), the

			 Secretary shall, on the first day on which the State comes into compliance,

			 distribute to the State any amounts withheld under subsection (a) that remains

			 available for apportionment to the State.

				(2)Period of

			 availability of subsequently apportioned fundsAny amount

			 distributed under paragraph (1) shall remain available for expenditure by the

			 State until the end of the third fiscal year for which the funds are so

			 apportioned. Any amount not expended by the State by the end of such period

			 shall revert back to the Treasury of the United States.

				(3)Effect of

			 non-complianceIf a State is not in compliance with section 3(a)

			 at the end of the period for which any amount withheld under subsection (a)

			 remains available for distribution to the State under subsection (b), such

			 amount shall revert back to the Treasury of the United States.

				

